FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SELVIN RAUL ACUNA-CHINCHILLA,                     No. 11-72744

               Petitioner,                        Agency No. A074-428-563

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Selvin Raul Acuna-Chinchilla, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his motion to reopen deportation

proceedings held in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the

petition for review.

      The agency did not abuse its discretion in denying Acuna-Chinchilla’s

motion where Acuna-Chinchilla failed to provide evidence of materially changed

conditions or circumstances in Guatemala for purposes of seeking asylum. See 8

C.F.R. § 1003.23(b)(4)(i).

      We lack jurisdiction to review Acuna-Chinchilla’s contention regarding the

lack of oral notice of his hearing in Spanish because he failed to raise that

contention before the agency, and thereby failed to exhaust his administrative

remedies. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (no

jurisdiction to review contentions not raised before the agency).

      Acuna-Chinchilla’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-72744